Brace, J.
This is an action of replevin instituted by the plaintiff against the collector of Howell county, to recover certain personal property levied upon for taxes. The judgment of the trial court was for the defendant and the plaintiff appeals.
There is no dispute about the facts, and the only •question in the case can be decided upon the instructions.
For the plaintiff the court gave the following instruction: “The court declares the law to be that the Revised, Statutes of 1889, only authorized one assessmentbook, and that the same must be bound in one volume. The first part to contain the land list and the second part to contain the personal list; and the same must be verified by the assessor.”
And refused to give the following:
“The court declares the law to be that under the xevenue law of 1889, the tax book must be contained and bound in one book or volume, and must be a true copy of the assessor’s book, containing description of the property contained in the assessor’s book, and also the affidavit of the assessor as contained in the •assessor’s book. And in this case if the tax book is bound in two parts, both of which are certified to be a true copy of the assessor’s book, then the same is invalid and are irregular on their face, and would not authorize a levy by the collector, and the finding should be for the plaintiff.”
The contention of the appellent is that the levy of the collector is invalid fo'r the reason that the tax book was bound and certified to in two volumes and not in *399■one book or volume as contemplated in the revenue act. Conceding for the sake of the argument in this case only, without, however, so ruling, that the tax book contemplated in the revenue act is a book of a single volume with one certificate, and not a book of two volumes with two certificates, it is hard to conceive ■of any act in the procedure for the collection of taxes, duly levied, and properly certified, that would be of less interest to the tax-payer than the question whether the evidence of the amount thereof was contained within the two lids of one book, or the four lids of two books. Requirements that do not affect the rights or interests of the tax-payer but made simply for the purpose of securing order, system and convenience in the dispatch of the public business are ■directory in their character — a literal compliance with which is not essential to the validity of the tax. Cooley on Taxation [2 Ed.], pp. 283, 284; French v. Edwards, 13 Wall. 506, 511. The judgment is affirmed.
All concur.